Citation Nr: 0112502	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to December 
1958 and from February 1959 to February 1976.  He died in 
August 1999; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October and November 1999 rating 
decisions by the Columbia, South Carolina RO.


REMAND

The appellant contends that the RO erred by failing to grant 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.  The appellant also contends that the RO erred by 
failing to grant service connection for the cause of the 
veteran's death.  

A review of the record reflects that the veteran served on 
active duty from July 1955 to December 1958 and from February 
1959 to February 1976.  He died in August 1999.  The official 
death certificate states that the cause of the veteran's 
death was septic shock secondary to gram positive sepsis.  
Chronic arterial fibrillation and chronic obstructive 
pulmonary disease with respiratory failure were listed as 
other significant conditions contributing to death.  At the 
time of the veteran's death, service connection was in effect 
for: post-traumatic stress disorder (PTSD), rated as 100 
percent disabling, effective from March 9, 1990; and 
prostatic obstruction, rated as 0 percent disabling, 
effective from July 14, 1986.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the

Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, and for reasons more fully explained below, a 
remand is required.  

With regard to the appellant's claim for service connection 
for the cause of the veteran's death, a December 2000 
statement notes the appellant's contentions that the 
veteran's lung disorder was related to his exposure to Agent 
Orange during his military service.  A January 2001 Informal 
Hearing Presentation notes her representative's contentions 
that the veteran's service-connected PTSD may have aggravated 
his heart disorder.  The Board notes that these contentions 
have not yet been addressed by the RO.  On remand, the RO 
should notify the appellant as to the information necessary 
to substantiate her claim. 

Turning to the appellant's claim for DIC benefits under 38 
U.S.C.A. § 1318, the Board notes that the survivor of a 
deceased veteran is eligible for DIC under 38 U.S.C.A. § 1318 
if the veteran would have been in receipt of a total 100 
percent rating for a period of ten or more years immediately 
preceding death but for clear and unmistakable error (CUE) in 
a final rating or Board decision.  See Marso v. West, 13 Vet. 
App. 260 (1999).  In the case at hand, a March 1987 rating 
decision granted service connection for PTSD, evaluated as 10 
percent disabling from March 1976 and 100 percent disabling 
from July 1986.  By rating decision dated in January 1989, 
the RO reduced the rating for PTSD from 100 percent to 70 
percent, effective in April 1989.  Thereafter, a temporary 
total evaluation was granted from March 9, 1990 until April 
30, 1990; and subsequently, a 100 percent rating was granted, 
effective in May 1990.  The appellant maintains that the 
veteran's service-connected PTSD should have been rated as 
100 percent disabling from 1986 until the veteran's death in 
1999.  The appellant has essentially argued that there was 
CUE in a January 1989 rating decision that reduced the 
veteran's rating for PTSD from 100 percent to 70 percent, 
effective in April 1989.  The Board notes that the issue of 
CUE has not yet been addressed by the RO.  On remand, the RO 
should notify the appellant as to the information and 
evidence necessary to substantiate her claim. 

Based on foregoing, the Board finds that additional 
development is required.  Therefore, the case is hereby 
REMANDED for the following action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO 

should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  When the aforementioned development 
has been completed, the RO should 
readjudicate the appellant's claims on 
the basis of all evidence of record and 
all applicable law and regulations.  The 
contentions raised concerning Agent 
Orange exposure and CUE should be 
considered.  If either claim is not 
granted to the appellant's satisfaction, 
she and her representative should be 
issued a supplemental statement of the 
case and given a reasonable opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




